 

Page 1 of 2

Exhibit 10.32

 

MEDIATION SETTLEMENT AGREEMENT

 

WHEREAS, the mediation between the parties herein, as indicated by their
signatures below, has concluded on the 15 day of July, 2014; the Parties have
come together for full discussion of all issues in this matter and is hereby
agreed;

 

WHEREAS, said parties have thereafter entered into a full and final Agreement
settling all issues in this matter subject to the terms and conditions set forth
below:

 

IT IS HEREBY AGREED by and between the settling parties hereto that all claims
contained therein between the parties to this Agreement are fully and finally
settled with the Plaintiff receiving a total settlement of $19,500,000 from
settling Defendants, in exchange for which each party agrees to execute a full
and final Release of all claims against the other arising out of this
litigation, and an entry of dismissal with prejudice, with each party to this
litigation, paying that party’s respective court costs and attorney fees.

 

This Agreement may be introduced as evidence in a court to establish the
understanding of the parties notwithstanding the confidentiality of the
mediation process.

 

Have seen and agreed this 15 day of July, 2014, as indicated by the signatures
of authoritative representatives of the parties hereto:

 

 

 

/s/Pierce W. Hamblin

 

 

/s/ Jeff A. Woods

 

MEDIATOR, PIERCE HAMBLIN

 

 

ATTORNEY FOR PLAINTIFF

 

 

 

 

 

 

          /s/ Frank Stainback         ATTORNEY FOR DEFENDANTS     PLAINTIFF,
OXFORD MINING   BIG RIVERS ELECTRIC CORP.     COMPANY             /s/ Robert W.
Berry     /s/ Charles Ungurean   Robert Berry, CEO     Charles Ungurean, CEO  
Big Rivers     Oxford  

 

 
 

--------------------------------------------------------------------------------

 

 

Page 2 of 2

 

Parties further agree as follows:

 

 

(1)

Settlement to remain strictly confidential, except as required otherwise by law.

     

 

(2)

Settlement Proceeds to be paid w/i 30 days from date of execution of this
Settlement Agreement on 15 July 2014.

     

 

(3)

All claims, including counterclaim, are hereby resolved & settled in
consideration of Settlement Agreement.

     

 

(4)

Parties to draft and execute more formal settlement documents reflecting the
terms hereof.

 

PWH – 15 July 14

 

JAW

F.S. for BREC

RWB for Big Rivers

CCU